       Case 1:19-cr-00850-JSR Document 12 Filed 12/03/19 Page 1 of 18


                                                                                         CLOSED
                       U.S. District Court
              Northern District of Georgia (Atlanta)
 CRIMINAL DOCKET FOR CASE #: 1:19−mj−01031−LTW All Defendants

Case title: USA v. Taylor, et al.                          Date Filed: 11/26/2019
Other court case number: 19CRIM850 USDC, Southern          Date Terminated: 11/26/2019
                           District of New York

Assigned to: Magistrate Judge
Linda T. Walker

Defendant (1)
William Taylor                      represented by William Taylor
TERMINATED: 11/26/2019                             400 Lafayette Circle
                                                   Roswell, GA 30075
                                                   PRO SE

                                                    Jay Lester Strongwater
                                                    Strongwater & Associates, LLC
                                                    One Midtown Plaza, Suite 910
                                                    1360 Peachtree Street
                                                    Atlanta, GA 30309
                                                    404−872−1700
                                                    Fax: 404−881−8040
                                                    Email: jls@strongh2o.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: Retained

Pending Counts                                      Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                   Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                          Disposition

                                                                                                  1
        Case 1:19-cr-00850-JSR Document 12 Filed 12/03/19 Page 2 of 18


18:371 CONSPIRACY TO
DEFRAUD THE UNITED
STATES and 15:78(b) & 78ff
SECURITIES FRAUD

Assigned to: Magistrate Judge
Linda T. Walker

Defendant (2)
Parker H. Petit                   represented by Parker H. Petit
TERMINATED: 11/26/2019                           1650 Cox Road
                                                 Roswell, GA 30075
                                                 770−650−2755
                                                 PRO SE

                                                Jay Lester Strongwater
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED
                                                Designation: Retained

Pending Counts                                  Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                               Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                      Disposition
18:371 CONSPIRACY TO
DEFRAUD THE UNITED
STATES and 15:78(b) & 78ff
SECURITIES FRAUD



Plaintiff
USA                                      represented by Sekret T. Sneed
                                                        Office of the United States
                                                        Attorney−ATL600

                                                                                      2
      Case 1:19-cr-00850-JSR Document 12 Filed 12/03/19 Page 3 of 18


                                                             Northern District of Georgia
                                                             600 United States Courthouse
                                                             75 Ted Turner Dr., S.W.
                                                             Atlanta, GA 30303
                                                             404−581−6000
                                                             Fax: 404−581−6181
                                                             Email: sekret.sneed@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Retained

Date Filed   # Page Docket Text
11/26/2019           Arrest (Rule 40) of William Taylor, Parker H. Petit. (bdb) (Entered: 11/29/2019)
11/26/2019   1       Minute Entry for proceedings held before Magistrate Judge Linda T. Walker:
                     Initial Appearance in Rule 5(c)(3) Proceedings as to William Taylor held on
                     11/26/2019. Defendant waives Identity Hearing. Waiver filed. Bond Hearing.
                     Property Bond set at $500,000.00. Dft to return before 12/12/19 to satisfy the
                     bond with property. Bond filed. Defendant released. (Attachments: # 1 Arrest
                     Warrant) (Tape #FTR) (bdb) (Entered: 11/29/2019)
11/26/2019   2       WAIVER of Rule 5 Identity Hearing by William Taylor. (bdb) (Entered:
                     11/29/2019)
11/26/2019   3       Property Bond on Rule 5(c)(3) Entered as to William Taylor in amount of $
                     500,000.00. (bdb) (Entered: 11/29/2019)
11/26/2019   4       ORDER Setting Conditions of Release as to William Taylor. The defendant shall
                     appear at JUDGE JED RACOFF, 500 Pearl St., #14−B on Wednesday, December
                     4, 2019 at 11:00 a.m. Signed by Magistrate Judge Linda T. Walker on
                     11/26/2019. (bdb) (Entered: 11/29/2019)
11/26/2019   5       Minute Entry for proceedings held before Magistrate Judge Linda T. Walker:
                     Initial Appearance in Rule 5(c)(3) Proceedings as to Parker H. Petit held on
                     11/26/2019. Defendant waives Identity Hearing. Waiver filed. Bond Hearing.
                     Property Bond set at $1,000,000.00. Dft to return before 12/12/19 to satisfy the
                     bond with property. Bond filed. Defendant released. (Attachments: # 1 Arrest
                     Warrant) (Tape #FTR) (bdb) (Entered: 11/29/2019)
11/26/2019   6       WAIVER of Rule 5 Identity Hearings by Parker H. Petit. (bdb) (Entered:
                     11/29/2019)
11/26/2019   7       Property Bond on Rule 5(c)(3) Entered as to Parker H. Petit in amount of
                     $1,000,000.00. (bdb) (Entered: 11/29/2019)
11/26/2019   8       ORDER Setting Conditions of Release as to Parker H. Petit. The defendant shall
                     appear at JUDGE JED RACOFF, 500 Pearl St., #14−B, Wednesday, December 4,
                     2019 at 11:00 a.m. Signed by Magistrate Judge Linda T. Walker on 11/26/2019.
                     (bdb) (Entered: 11/29/2019)
11/26/2019           Magistrate Case Closed. Defendant Parker H. Petit and William Taylor
                     terminated. (bdb) (Entered: 11/29/2019)
11/29/2019           Transmittal of Rule 5(c)(3) Documents as to William Taylor, Parker H. Petit, sent

                                                                                                         3
Case 1:19-cr-00850-JSR Document 12 Filed 12/03/19 Page 4 of 18



             to USDC, Southern District of New York via electronic mail. Original case file
             with Bond and docket sheet. (bdb) (Entered: 11/29/2019)




                                                                                              4
                Case
                Case1:19-cr-00850-JSR
                     1:19-mj-01031-LTW Document
                                        Document121 Filed
                                                    Filed 12/03/19
                                                          11/26/19 Page
                                                                   Page 51 of
                                                                           of 18
                                                                              1
MAGISTRATE'S CRIMINAL MINUTES - REMOVALS (Rule 5 & 5.1)                              FILED IN OPEN COURT
                                                                            DATE:         11/26/2019         @   2:33 pm

                                                                            TAPE:         FTR

                                                                           TIME IN COURT:           37 minutes

 MAGISTRATE JUDGE          LINDA T.WALKER                 COURTROOM DEPUTY CLERK:                    Sonya Coggins

 CASE NUMBER:              1:19-MJ-1031-LTW               DEFENDANT'S NAME:               William Taylor

 AUSA:           Secret Sneed                             DEFENDANT'S ATTY:                Jay Strongwater

 USPO / PTR:     Steven Witherspoon                       ( ) Retained     ( ) CJA        (X) FDP      ( ) Waived

      ARREST DATE

 X    Initial appearance hearing held.                                                Defendant informed of rights.

      Interpreter sworn:
                                                 COUNSEL

      ORDER appointing Federal Defender as counsel for defendant.

      ORDER appointing                                                      as counsel for defendant.

      ORDER: defendant to pay attorney's fees as follows:

                                         IDENTITY / PRELIMINARY HEARING

 X    Defendant WAIVES identity hearing.                                             X       WAIVER FILED

      Identity hearing HELD.                Def is named def. in indictment/complaint; held for removal to other district.

      Defendant WAIVES preliminary hearing in this district only.                            WAIVER FILED

      Preliminary hearing HELD.             Probable cause found; def. held to District Court for removal to other district

      Commitment issued.

                                       BOND/PRETRIAL DETENTION HEARING

      Government motion for detention filed .

      Pretrial hearing set for                                                       ()     In charging district.)

      Bond/Pretrial detention hearing held.

      Government motion for detention ( ) GRANTED             ( ) DENIED

      Pretrial detention ordered.               Written order to follow.

 X    BOND set at       500,000.00                    NON-SURETY                     SURETY

                        cash                    X     property                       corporate surety ONLY

 X    SPECIAL CONDITIONS:                Dft to return before 12/12/19 to satisfy the bond w property.



 X    Bond filed. Defendant released.

      Bond not executed. Defendant to remain in Marshal's custody.

      Motion     (      verbal)     to reduce/revoke bond filed.

      Motion to reduce/revoke bond                    GRANTED                        DENIED

      See page 2

                                                                                                                              5
                  Case 1:19-mj-01031-LTW
                  Case 1:19-cr-00850-JSR Document
                                         Document12
                                                  1-1 Filed
                                                       Filed12/03/19
                                                             11/26/19 Page
                                                                       Page6 1ofof181




                         Sftafe,s'ofArnexica-:-."
                              V.
                     •       ,. •                                           e JNO
                                                                               NDGA No: 1:19-MJ-1031-LTW



                                                    ARREST WARRANT
To:     Any authorized law enforcement officer

        YOU ARE cOIVEVIANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be (.7?4sted) ;;:WilUrh Taylor
who is accused of an offense Or violation based on thesf011owini. docnment flied With the court:

&f Indictment              Superseding Indietrnent      0 Information      0 Superseding Information              0 Complaint
ID Probalion Violation Petition          0 Supervised Release Violation Petition    .3 Violation Notice 0 Order of the Court

This offense is briefly described as follows:
 -Conspiracy to Commit Securities Fraud, Making False SEC Filings, Improperly,Influencing the Conduct of Audits ,18
 U.S.C. s 371 (Count One) .                                                                                •..
             .    • .                                                                              1
 -Securities Fraud,' 15 6.S.:c. Ss .78j(b) & 78ff; 17 C..F.R1 s 2400b-5-; 18 U.S.C. s2 (Count Two)




Date:         tiov: .7:A.p19    .
          .:
                                                                                       Issuing officer? signature
                                                                           ROBERT W. LEHR14'004
City and state:      New York, NY                                     UNITED STATES MACi I ;1'Iti...TMGE •
          •                                                           SOUTHERN DISTRICT OF NE*YORK '

                                                           • Return

          This warrant was received on (date)                       , and the person was arrested on (date)
at (city and state)

Date:
                                                                                     • APresting officer's signature



                                                                                         Printed name and title




                                                                                                                                6
                       Case
                       Case1:19-cr-00850-JSR
                            1:19-mj-01031-LTW Document
                                               Document122 Filed
                                                           Filed 12/03/19
                                                                 11/26/19 Page
                                                                          Page 71 of
                                                                                  of 18
                                                                                     1
  AO 466A (Rev. 10/03) Waiver of Rule 5 & 5.1 Hearings                                                                    FILED IN OPEN COURT
                                                                                                                                 3, D C   Atinnh



                                       UNITED STATES DISTRICT COURT                                                          NOV 2 6         2019

                                                                                                                           Sarnes N. H

                       NORTHERN                                        DISTRICT OF                              GEORGIA By:

            UNITED STATES OF AMERICA
                                                                                WAIVER OF RULE 5 & 5.1 HEARINGS
                                                                                       (Complaint/Indictment)
                              V.
                                                                            CASE NUMBER:                     1:19-MJ-1031-LTW
                   WILLIAM TAYLOR
                                                                            CHARGING DISTRICTS
                         Defendant                                                             19CRIM850
                                                                            CASE NUMBER:

         I understand that charges are pending in the                       SOUTHERN              District of           NEW YORK

alleging violation of       18:371 (COUNT ONE)                                          and that I have been arrested in this district and
                                                 (Title and Section)


taken before a judge, who has informed me of the charge(s) and my rights to:

         (1)       retain counsel or request the assignment of counsel if I am unable to retain counsel;

         (2)       an identity hearing to determine whether I am the person named in the charges;

         (3)       a preliminary hearing (unless an indictment has been returned or information filed) to determine whether there is probable
                   cause to believe an offense has been committed by me, the hearing to be held in this district or the district of prosecution; and

         (4)       Request transfer of the proceedings to this district under Rule 20, Fed. R. Crim. P., in order to plead guilty.

         I HEREBY WAIVE (GIVE UP) MY RIGHT TO A(N):
        ( '").- identity hearing
        (       preliminary hearing

            "VI identity hearing but request a preliminary hearing be held in the prosecuting district and, therefore, consent to the issuance of
    .e(         an order requiring my appearance in the prosecuting district where the charges are pending against me.
      tA16(


                                                                            Defendant


                          11/26/2019
                              Date                                                 Counsel
                                                                                            4 0.4e01   c iopckfitr




                                                                                                                                                    7
,   %1A0 98A              Case
                           Case
                (12/03) Includes    1:19-cr-00850-JSR
                                 violations of Conditions of Release asDocument
                                     1:19-mj-01031-LTW                  Document
                                                                       well            123 asFiled
                                                                            as non-appearance  grounds12/03/19
                                                                                              Filed   11/26/19
                                                                                                       for forfeiture.   Page
                                                                                                                         Page 81 of
                                                                                                                                 of 18
                                                                                                                                    1

                                          UNITED STATES DISTRICT COURT                                                                    FILED IN OPEN COURT
                                                                                                                                                      Atlanta
                          NORTHERN                                        District of                                    GEORGIA
                                                                                                                                           NOV 2 6 2019
             UNITED STATES OF AMERICA                                                                                                    James N.            Clerk
                                                                                                                                         By:
                                                                                                                                                    D(r,„
                        V.
                                                                                                                                                                lerk
                                                                                     APPEARANCE AND COMPLIANC                                                ND
                                                                                                                                                         1
    WILLIAM TAYLOR

                           Defendant
                                                                                     Case                  1:19-MJ-10310LTW


           Non-surety: I, the undersigned defendant acknowledge that I and my . . .
            Surety: We, the undersigned, jointly and severally acknowledge that we and our . . .
    personal representatives, jointly and severally, are bound to pay to the United States of America the sum of
    $ 500,000.00 (PROPERTY)                   , and there has been deposited in the Registry of the Court the sum of
                                                          in cash or                                                              (describe other security.)

               The conditions of this bond are that the defendant, WILLIAM TAYLOR
                                                                                                                         (Name)
    is to (1) appear before this court and at such other places as the defendant may be required to appear, in accordance with
    any and all orders and directions relating to the defendant's appearance in this case, including appearance for violation of
    a condition of defendant's release as may be ordered or notified by this court or any other United States District Court to
    which the defendant may be held to' answer or the cause transferred; (2) comply with all conditions of release imposed by
    the court, and (3) abide by any judgment entered in such matter by surrendering to serve any sentence imposed and obeying
    any order or direction in connection with such judgment.

            It is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which shall
    continue until such time as the undersigned are exonerated.

             If the defendant appears as ordered or notified and otherwise obeys and performs the foregoing conditions of this
    bond, then this bond is to be void, but if the defendant fails to obey or perform any of these conditions, payment of the
    amount of this bond shall be due forthwith. Forfeiture of this bond for any breach of its conditions may be declared by any
    United States District Court having cognizance of the above entitled matter at the time of such breach and if the bond is
    forfeited and if the forfeiture is not set aside or remitted, judgment, may be entered upon motion in such United States
    District Court against each debtor jointly and severally for the amount above stated, together with interest and costs, and
    execution may be issued and payment secured as provided by the Federal Rules of Criminal Procedure and any other laws
    of the United States.

               This bond is signed on 11/26/2019 ,                                  at 75 Ted Turner Drive S.W. Atlanta, GA 30303
                                                              Date                                                          Place

    Defendant
                                                  6 "'. --                     Address        74g_uva,c54-       00                 76
                                                                                              CITY , STATE, AND ZIP CODE ONLY
    Surety                                                                     Address

    Surety                                                                     Address

    Signed and acknowledged before me on                             11/26/2019
                                                                                             Date




                                                                                                                                                                   8
                    Case
                    Case1:19-cr-00850-JSR
                         1:19-mj-01031-LTW Document
                                            Document124 Filed
                                                        Filed 12/03/19
                                                              11/26/19 Page
                                                                       Page 91 of
                                                                               of 18
                                                                                  3
%AO 199A     (Rev. 6/97) Order Setting Conditions of Release                                                             Page 1 of   3   Pages




                                     UNITED STATES DISTRICT COURT

                    NORTHERN                                        District of                         GEORGIA


              United States of America
                                                                                     ORDER SETTING CONDITIONS
                            V.                                                              OF RELEASE
WILLIAM TAYLOR
                                                                           Case Number:      1:19-MJ-1031-LTW
                       Defendant

IT IS ORDERED that the release of the defendant is subject to the following conditions:

        (1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

        (2) The defendant shall immediately advise the court, defense counsel and the U.S. attorney in writing before any change in
            address and telephone number.

        (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

             directed. The defendant shall appear at (if blank, to be notified)                      JUDGE JED RACOFF
                                                                                                                 Place

                      500 PEARL ST., #14-B                     on            WEDNESDAY DECEMBER 4,2019 AT 11:00 A.M.
                                                                                                 Date and Time




                                       Release on Personal Recognizance or Unsecured Bond

IT IS FURTHER ORDERED that the defendant be released provided that:

(      ) (4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.

( X ) (5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of
          FIVE HUNDRED THOUSAND                                                                     dollars ($ 500,000.00
          in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                DISTRIBUTION:        COURT       DEFENDANT          PRETRIAL      SERVICES    U.S. ATTORNEY      U.S. MARSHAL




                                                                                                                                                 9
.        -              Case
                         Case1:19-cr-00850-JSR
                                   1:19-mj-01031-LTWDocument    124
                                                          Document                                   Filed
                                                                                                      Filed12/03/19
                                                                                                            11/26/19 Page
                                                                                                                      Page10 of 318
                                                                                                                           2 of
    AO 199B (Rev. 03/09) Additional Conditions of Release                                                                              Page              of             Pages
                                                           ADDITIONAL CONDITIONS OF RELEASE
        Upon finding that release by one of the above methods will not by itself reasonably assure the defendant's appearance and the safety of other persons or the community,
IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:
      ) (7) The defendant is placed in the custody of:
              Person or organization
              Address (only if above is an organization)
              City and state                                                                                 Tel. No. (only if above is an organization)
who agrees (a) to supervise the defendant in accordance with all of the conditions of release, (b) to use every effort to assure the defendant's appearance at all scheduled court
proceedings, and (c) to notify the court immediately if the defendant violates any condition of release or disappears.

                                                                            Signed:
DEFENDANT: WILLIAM TAYLOR                                                                            Custodian or Proxy                                 Date
( X ) ( ) The defendant must:
      ( X ) (a) report to the U.S. PRETRIAL SERVICES
                telephone number 404-215-1950                 , no later than 5:00 PM TODAY
      ( X ) (b) execute a bond or an agreement to forfeit upon failing to appear as required the following sum of money or designated property:
                500,000.00 CO-SIGNED BY WIFE BY 12/12/2019 (PROPERTY BOND)
          ) (c) post with the court the following proof of ownership of the designated property, or the following amount or percentage of the above-described sum

              (d)    execute a bail bond with solvent sureties in the amount of $
            ) (e)    maintain or actively seek employment.
            )        maintain or commence an education program.
        ( X ) (g)    surrender any passport to: U. S. PRETRIAL SERVICES
        ( X ) (h)    obtain no passport.
        ( X ) (i)    abide by the following restrictions on personal association, place of abode, or travel:   RESIDE AT TI-1E ADDRESS PROVIDED TO U.S. PRETRIAL
                     SERVICES AND DO NOT CHANGE ADDRESS W/0 PRE-APPROVAL FROM THIS COURT.
        (      (i)   avoid all contact, directly or indirectly, with any person who is or may become a victim or potential witness in the investigation or
                     prosecution, including but not limited to:

        (    ) (k)   undergo medical or psychiatric treatment:

        (    ) (1)   return to custody each (week) day at                         o'clock after being released each (week) day at                         o'clock for employment,
                     schooling, or the following purpose(s):

        (    ) (m)   maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers necessary.
        (X   ) (n)   refrain from possessing a firearm, destructive device, or other dangerous weapons TO INCLUDE AMMUNITION.
        (X   ) (o)   refrain from ( ) any ( X ) excessive use of alcohol.
        (X   ) (p)   refrain from use or unlawful possession of a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical
                     practitioner.
        (    ) (q)   submit to any testing required by the pretrial services office or the supervising officer to determine whether the defendant is using a prohibited substance. Any
                     testing may be used with random frequency and include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                     prohibited substance screening or testing. The defendant must refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency
                     and accuracy of any prohibited substance testing or monitoring which is (are) required as a condition of release.
        (    ) (r)   participate in a program of inpatient or outpatient substance abuse therapy and counseling if the pretrial services office or supervising officer considers it
                     advisable.
        (    ) (s)   participate in one of the following location monitoring program components and abide by its requirements as the pretrial services officer or supervising
                     officer instructs.
                     ( ) (i) Curfew. You are restricted to your residence every day ( ) from                                to                ,or ( ) as directed by the pretrial
                                  services office or supervising officer; or
                     ( ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical, substance abuse,
                                  or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities pre-approved by the pretrial services
                                  office or supervising officer; or
                     ( ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down except for medical necessities and court appearances or other activities
                                  specifically approved by the court.
        (    ) (t)   submit to the location monitoring indicated below and abide by all of the program requirements and instructions provided by the pretrial services officer
                     or supervising officer related to the proper operation of the technology.
                             The defendant must pay all or part of the cost of the program based upon your ability to pay as the pretrial services office or supervising officer
                          ) determines.

                     ( ) (i) Location monitoring technology as directed by the pretrial services office or supervising officer;
                     ( ) (ii) Radio Frequency (RF) monitoring;
                     ( ) (iii) Passive Global Positioning Satellite (GPS) monitoring;
                     ( ) (iv) Active Global Positioning Satellite (GPS) monitoring (including "hybrid" (Active/Passive) GPS);
                     ( ) (v) Voice Recognition monitoring.
        ( X ) (u)    Defendant ORDERED to remain w/in the jurisdiction of the NDGA/SDNY/BOSTON, MA unless pre-approval from U.S. Pretrial Services is received.



                          DISTRIBUTION:         COURT .        DEFENDANT          PRETRIAL SERVICES             U.S. ATTORNEY            U.S. MARSHAL

                                                                                                                                                                            10
                     Case
                      Case1:19-cr-00850-JSR
                           1:19-mj-01031-LTWDocument 124 Filed
                                              Document    Filed12/03/19
                                                                11/26/19 Page
                                                                          Page11 of 318
                                                                               3 of
,t1A0 199C    (Rev.12/03) Advice of Penalties.                                                              Page fit# 14.4               Pages

                                                  Advice of Penalties and Sanctions                                          - Atlanta


TO THE DEFENDANT:                                                                                                   NOV 2 6 2019
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:                                                         James N. Hatt C1 rk
                                                                                                                  By:
                                                                                                                           De       erk
       A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for               est, a
revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of impri           ent, a fine,
or both.
       The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment of




                                                                                                                                                   ,, TW11911, 1
of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a misdemeanor.
This sentence shall be in addition to any other sentence.
       Federal law makes it a crime punishable by up to 10 years of imprisonment, and a $250,000 fme or both to obstruct a criminal
investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fme or both to tamper with a witness, victim
or informant; to retaliate or attempt to retaliate against a witness, victim or informant; or to intimidate or attempt to intimidate a witness,
victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious if
they involve a killing or attempted killing.
       If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be fmed
            not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fmed not
            more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony, you shall be fined not More than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor, you shall be fmed not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                    Acknowledgment of Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and sanctions set forth
above.


                                                                                                  Signa    e of Defendant


                                                                                                          Address

                                                                                         sc.m.t              ,4
                                                                                   CITY/STATE/ZIP CODE                TELEPHONE


                                                 Directions to United States Marshal

    "..) The defendant is ORDERED released after processing.
z\
(      ) The United States marshal is ORDERED to keep the defendant in custody until no
         has p ted bond and/or complied with all other conditions for release. Th def
                                                                                                     by the clerk or judge that the defendant
                                                                                                    sh 11 be produced before      app opriate
                 the time and lace specified, if still in custody.

Date:



                                                                                                                  us icial Officer

                    DISTRIBUTION:       COURT    DEFENDANT        PRETRIAL SERVICE       U.S. ATTORNEY       U.S. MARSHAL


                                                                                                                                            11
                Case
                 Case1:19-cr-00850-JSR
                      1:19-mj-01031-LTWDocument 125 Filed
                                         Document    Filed12/03/19
                                                           11/26/19 Page
                                                                     Page12 of 118
                                                                          1 of
MAGISTRATE'S CRIMINAL MINUTES - REMOVALS (Rule 5 & 5.1)                              FILED IN OPEN COURT
                                                                            DATE:        11/26/2019         @   2:33 pm

                                                                            TAPE:        FTR

                                                                           TIME IN COURT:          37 minutes

 MAGISTRATE JUDGE           LINDA T.WALKER                COURTROOM DEPUTY CLERK:                   Sonya Coggins

 CASE NUMBER:               1:19-MJ-1031-LTW              DEFENDANT'S NAME:              Parker H. Petit

 AUSA:           Secret Sneed                             DEFENDANT'S ATTY:               Jay Strongwater

 USPO / PTR:     Steven Witherspoon                       ( ) Retained     ( ) CJA       (X) FDP      ( ) Waived

      ARREST DATE

 X    Initial appearance hearing held.                                               Defendant informed of rights.

      Interpreter sworn:
                                                 COUNSEL

      ORDER appointing Federal Defender as counsel for defendant.

      ORDER appointing                                                      as counsel for defendant.

      ORDER: defendant to pay attorney's fees as follows:

                                         IDENTITY / PRELIMINARY HEARING

 X    Defendant WAIVES identity hearing.                                             X      WAIVER FILED

      Identity hearing HELD.                Def is named def. in indictment/complaint; held for removal to other district.

      Defendant WAIVES preliminary hearing in this district only.                           WAIVER FILED

      Preliminary hearing HELD.             Probable cause found; def. held to District Court for removal to other district

      Commitment issued.

                                       BOND/PRETRIAL DETENTION HEARING

      Government motion for detention filed .

      Pretrial hearing set for                                                       0     In charging district.)

      Bond/Pretrial detention hearing held.

      Government motion for detention ( ) GRANTED             ( ) DENIED

      Pretrial detention ordered.               Written order to follow.

 X    BOND set at       1,000,000.00                  NON-SURETY                     SURETY

                        cash                    X     property                       corporate surety ONLY

 X    SPECIAL CONDITIONS:                Dft to return before 12/12/19 to satisfy the bond w property.



 X    Bond filed. Defendant released.

      Bond not executed. Defendant to remain in Marshal's custody.

      Motion     (      verbal)     to reduce/revoke bond filed.

      Motion to reduce/revoke bond                    GRANTED                        DENIED

      See page 2
                                                                                                                          12
                  Case
                  Case 1:19-cr-00850-JSR
                       1:19-mj-01031-LTW Document
                                          Document12
                                                   5-1Filed  12/03/19
                                                         Filed 11/26/19Page
                                                                        Page131ofof18
                                                                                    1




                                                                 eTatorej;


                                                                        ISTRICT COURT




                                                                                               o: i:19-MJ-1031-LTW


                                                       ARREST WARRAN
To:     Any authorfzed law enfOrCemetit officer ;

         YOU AR..E. ..COAKANDED
                           .   . to ariest.andbring before 'a United States Magistrate judge without unnecessary delay
                         .   .  • .
(name of person:tobe arrested) :•11 'Park6r H. Petit   •                '       •              '       ' •
who is accused of an offense or violation based on 'the follow&g" dOeinnent file4 With the 'court:

51 Indictment             J Superseding Indictment         CI Information           .0 :Superseding Information             0 Complaint
   ProbatioriViolationPetitiOn              CI Supervised Release Violation Petition;i. :Ci Violation Notice 0 Order of the Court

This offense is,briefly.:deScribed as follows:
 -Conspiracy to ComnLiii Securities F"raud, Making False SEC Filings Improperly Influencing the Conduct of Audits ,18
       s 371 (Count One)

 -Securities Fraud,' 151_1:S.C.:SS 78j(b) 8478ff; 170 FR s 240.16-5; 18 U.S.C.'e 2 (Count Two)




Date:
                                                                                                   .ui.ng o cees slt;:ere •
                                                                                ROBERT W LEHRBtJdER
City and state:      New York, NY       •                                                           ,.
                                                                            UNITED STATES .1V4AG'IST-k-At?
                                                                            SOUTHER,Nb [STRICT QNEWTO
                                                                                                                                 ,
                                                                                                                             ;

                                                                 Return                                                              r




           This warrantwasireceiyeci On (gate);                              d the person:Wa's arrested on (date)
at (city card state)  "


Date:
                                                                                              Arresting officer's signature


                                                                                                   Printed name and title




                                                                                                                                          13
                       Case
                        Case1:19-cr-00850-JSR
                             1:19-mj-01031-LTWDocument 126 Filed
                                                Document    Filed12/03/19
                                                                  11/26/19 Page
                                                                            Page14 of 118
                                                                                 1 of
  AO 466A (Rev. 10/03) Waiver of Rule 5 & 5.1 Hearings
                                                                                                                       Eli ED IN PEN C URI
                                                                                                                            U.S.D.C. Atlanta

                                       UNITED STATES DISTRICT COURT                                                      NOV 2 6 2019
                                                                                                                      James N. Ha p Cleik
                       NORTHERN                                        DISTRICT OF                              GEORMAA          ( 0
                                                                                                                               D 160, erk
          UNITED STATES OF AMERICA
                                                                                WAIVER OF RULE 5 & 5.1 HEARINGS
                                                                                       (Complaint/Indictment)
                              V.
                                                                            CASE NUMBER:                    1:19-MJ-1031-LTW
                    PARKER H. PETIT
                                                                            CHARGING DISTRICTS
                         Defendant                                                             19CRIM850
                                                                            CASE NUMBER:

         I understand that charges are pending in the                       SOUTHERN              District of            NEW YORK

alleging violation of       18:371 (COUNT ONE)                                          and that I have been arrested in this district and
                                                 (Title and Section)


taken before a judge, who has informed me of the charge(s) and my rights to:

         (1)        retain counsel or request the assignment of counsel if I am unable to retain counsel;

         (2)        an identity hearing to determine whether I am the person named in the charges;

         (3)        a preliminary hearing (unless an indictment has been returned or information filed) to determine whether there is probable
                    cause to believe an offense has been committed by me, the hearing to be held in this district or the district of prosecution; and

         (4)        Request transfer of the proceedings to this district under Rule 20, Fed. R. Crim. P., in order to plead guilty.

        I HEREBY WAIVE (GIVE UP) MY RIGHT TO A(N):
               ) identity hearing
                 preliminary hearing

                 identity hearing but request a preliminary hearing be held in the prosecuting district and, therefore, consent to the issuance of
                 an order requiring my appearance in the prosecuting district where the charges are pending against me.




                                                                            Defendant


                          11/26/2019
                              Date                                          01 OCounsel
                                                                                             114.-e-
                                                                                                  dr—dmart....._




                                                                                                                                               14
%AO 98A             Case
                      Case
           (12/03) Includes   1:19-cr-00850-JSR
                                1:19-mj-01031-LTW
                            violations                           Document
                                       of Conditions of Release as  Document
                                                                   well           127 Filed
                                                                        as non-appearance asFiled 12/03/19
                                                                                             grounds11/26/19
                                                                                                     for forfeiture.   Page
                                                                                                                        Page15 of 118
                                                                                                                             1 of
                                                                                                                                 FILED IN OPEN COURT
                                      UNITED STATES DISTRICT COURT                                                                   U.S.D.C. - Atlanta
                     NORTHERN                                          District of                                     GEORGIA NOV 2 i 7019

                                                                                                                                James N. Hatt     Clerk
         UNITED STATES OF AMERICA                                                                                               By:
                              V.
                                                                                                                                         D /     kirk
                                                                                  APPEARANCE AND COMPLIANC M                                        I ND
                 PARKER PETIT

                       Defendant
                                                                                  Case                   1:19-MJ-10310LTW


       Non-surety: I, the undersigned defendant acknowledge that I and my . . .
        Surety: We, the undersigned, jointly and severally acknowledge that we and our . . .
personal representatives, jointly and severally, are bound to pay to the United States of America the sum of
$ 1,000,000.00 (PROPERTY)                 , and there has been deposited in the Registry of the Court the sum of
                                                      in cash or                                                             (describe other security.)

          The conditions of this bond are that the defendant, PARKER PETIT
                                                                                           (Name)
is to (1) appear before this court and at such other places as the defendant may be required to appear, in accordance with
any and all orders and directions relating to the defendant's appearance in this case, including appearance for violation of
a condition of defendant's release as may be ordered or notified by this court or any other United States District Court to
which the defendant may be held to answer or the cause transferred; (2) comply with all conditions of release imposed by
the court, and (3) abide by any judgment entered in such matter by surrendering to serve any sentence imposed and obeying
any order or direction in connection with such judgment.

        It is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which shall
continue until such time as the undersigned are exonerated.

         If the defendant appears as ordered or notified and otherwise obeys and performs the foregoing conditions of this
bond, then this bond is to be void, but if the defendant fails to obey or perform any of these conditions, payment of the
amount of this bond shall be due forthwith. Forfeiture of this bond for any breach of its conditions may be declared by any
United States District Court having cognizance of the above entitled matter at the time of such breach and if the bond is
forfeited and if the forfeiture is not set aside or remitted, judgment, may be entered upon motion in such United States
District Court against each debtor jointly and severally for the amount above stated, together with interest and costs, and
execution may be issued and payment secured as provided by the Federal Rules of Criminal Procedure and any other laws
of the United States.

          This bo      •     igned on 11/26/2019                                 at 75 Ted Turner Drive S.W. Atlanta, GA 30303
                                 Al.             Da                                                        Place
Defendant                  etic                                            Address                        300                75
                                                                                           CITY, STATE, AND ZIP CODE ONLY
Surety                                                                     Address

Surety                                                                     Address

Signed and acknowledged before me on                            11/26/2019
                                                                                          Date                                          <



          Approved
                                                   Officer                                                                                                15
                   Case
                    Case1:19-cr-00850-JSR
                         1:19-mj-01031-LTWDocument 128 Filed
                                            Document    Filed12/03/19
                                                              11/26/19 Page
                                                                        Page16 of 318
                                                                             1 of
‘,AO 199A    (Rev. 6/97) Order Setting Conditions of Release                                                             Page 1 of   3   Pages




                                     UNITED STATES DISTRICT COURT

                    NORTHERN                                        District of                         GEORGIA


              United States of America
                                                                                     ORDER SETTING CONDITIONS
                            V.                                                              OF RELEASE
                PARKER H. PETIT
                                                                           Case Number:      1:19-MJ-1031-LTW
                       Defendant

IT IS ORDERED that the release of the defendant is subject to the following conditions:

        (I) The defendant shall not totnitit ari$, offense in violation of federal, state or local law while on release in this case.

        (2) The defendant shall immediately advise the court, defense counsel and the U.S. attorney in writing before any change in
            address and telephone number.

        (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

             directed. The defendant shall appear at (if blank, to be notified)                      JUDGE JED RACOFF
                                                                                                                 Place

                      500 PEARL ST., #14-B                     on              WEDNESDAY DECEMBER 4, 2019 AT 11:00 A.M.
                                                                                                 Date and Time




                                      Release on Personal Recognizance or Unsecured Bond

IT IS FURTHER ORDERED that the defendant be released provided that:

( s)    (4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.

( X ) (5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of
          ONE MILLION                                                                               dollars ($ 1,000,000.00
          in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                DISTRIBUTION:       COURT        DEFENDANT          PRETRIAL      SERVICES   U.S. ATTORNEY       U.S. MARSHAL




                                                                                                                                            16
                             Case
                              Case1:19-cr-00850-JSR
                                   1:19-mj-01031-LTWDocument 128 Filed
                                                      Document    Filed12/03/19
                                                                        11/26/19 Page
                                                                                  Page17 of 318
                                                                                       2 of
 '   AO I99B (Rev. 03/09) Additional Conditions of Release                                                                             Page               of            Pages
                                                           ADDITIONAL CONDITIONS OF RELEASE
        Upon finding that release by one of the above methods will not by itself reasonably assure the defendant's appearance and the safety of other persons or the
                                                                                                                                                                       community,
IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:
      ) (7) The defendant is placed in the custody of:
              Person or organization
              Address (only if above is an organization)
              City and state                                                                                 Tel. No. (only if above is an organization)
who agrees (a) to supervise the defendant in accordance with all of the conditions of release, (b) to use every effort to assure the defendant's appearance at
                                                                                                                                                               all scheduled court
proceedings, and (c) to notify the court immediately if the defendant violates any condition of release or disappears.

                                                                            Signed:
DEFENDANT: PARKER H. PETIT                                                                           Custodian or Proxy                               Date
( X ) 0     The defendant must:
      ( X ) (a) report to the U.S. PRETRIAL SERVICES
                 telephone number 404-215-1950                , no later than 5:00 PM TODAY
      ( X ) (b) execute a bond or an agreement to forfeit upon failing to appear as required the following sum of money or designated property:
                 1,000,000.00 CO-SIGNED BY WIFE BY 12/12/2019 (PROPERTY BOND)
      ( ) (c) post with the court the following proof of ownership of the designated property, or the following amount or percentage of the above-described sum

        (    ) (d)   execute a bail bond with solvent sureties in the amount of $
        (    ) (e)   maintain or actively seek employment.
        (    ) (f)   maintain or commence an education program.
        (X   ) (g)   surrender any passport to: U. S. PRETRIAL SERVICES
        (X   ) (h)   obtain no passport.
        (X   ) (i)   abide by the following restrictions on personal association, place of abode, or travel:   RESIDE AT THE ADDRESS PROVIDED TO U.S. PRETRIAL
                     SERVICES AND DO NOT CHANGE ADDRESS W/O PRE-APPROVAL FROM THIS COURT.
        ( X ) (j)    avoid all contact, directly or indirectly, with any person who is or may become a victim or potential witness in the investigation or
                     prosecution, including but not 'limited to:

        (    ) (k)   undergo medical or psychiatric treatment:

        (    ) (1)   return to custody each (week) day at                         o'clock after being released each (week) day at                         o'clock for employment,
                     schooling, or the following purpose(s):

        (    ) (m)   maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers necessary.
        (X   ) (n)   refrain from possessing a firearm, destructive device, or other dangerous weapons TO INCLUDE AMMUNITION.
        (X   ) (o)   refrain from ( ) any ( X ) excessive use of alcohol.
        (X   ) (p)   refrain from use or unlawful possession of a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical
                     practitioner.
        (    ) (q)   submit to any testing required by the pretnal services office or the supervising officer to determine whether the defendant is using a prohibited substance. Any
                     testing may be used with random frequency and include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                     prohibited substance screening or testing. The defendant must refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency
                     and accuracy of any prohibited substance testing or monitoring which is (are) required as a condition of release.
        (    ) (r)   participate in a program of inpatients or, outpatient substance abuse therapy and counseling if the pretrial services office or supervising officer considers it
                     advisable.
        (    ) (s)   participate in one of the following location monitoring program components and abide by its requirements as the pretrial services officer or supervising
                     officer instructs.
                     ( ) (i) Curfew. You are restricted to your residence every day ( ) from                               to                , or ( ) as directed by the pretrial
                                  services office or supervising officer; or
                     ( ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical, substance abuse,
                                  or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities pre-approved by the pretrial services
                                  office or supervising officer; or
                     ( ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down except for medical necessities and court appearances or other activities
                                  specifically approved by the coUrt.
        (    ) (t)   submit to the location monitoring indicated below and abide by all of the program requirements and instructions provided by the pretrial services officer
                     or supervising officer related to the proper operation of the technology.
                          , The defendant must pay all or part of the cost of the program based upon your ability to pay as the pretrial services office or supervising officer
                          ) determines.

                     ( ) (i) Location monitoring technology as directed by the pretrial services office or supervising officer;
                     ( ) (ii) Radio Frequency (RF) monitoring;
                     ( ) (iii) Passive Global Positioning Satellite (GPS) monitoring;
                     ( ) (iv) Active Global Positioning Satellite (GPS) monitoring (including "hybrid" (Active/Passive) GPS);
                     ( ) (v) Voice Recognition monitoring.
        ( X ) (u)    Defendant ORDERED to remain w/in the jurisdiction of the NDGA/SDNY/VVASH., DC unless pre-approval from U.S. Pretrial Services is received.



                          DISTRIBUTION:         COURT          DEFENDANT          PRETRIAL SERVICES             U.S. ATTORNEY           U.S. MARSHAL

                                                                                                                                                                            17
                     Case
                      Case1:19-cr-00850-JSR
                           1:19-mj-01031-LTWDocument 128 Filed
                                              Document    Filed12/03/19
                                                                11/26/19 Page
                                                                          Page18 of 318
                                                                               3 of
%AO 199C      (Rev.12/03) Advice of Penalties. . .                                                            Page     3        of 3            Pages

                                                      Advice of Penalties and Sanctions                              FILED IN OPEN COURT
                                                                                                                           U.S.D.C. • Atlanta

TO THE DEFENDANT:
                                                                                                                      NOV 2 6 2019
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
                                                                                                                   James N. Hatt Cleric
                                                                                                                   By:
       A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant foDwi                   a
revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of impris             t, a fme,
or both.
       The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment of
of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a misdemeanor.
This sentence shall be in addition to any other sentence.
       Federal law makes it a crime punishable by up to 10 years of imprisonment, and a $250,000 fme or both to obstruct a criminal
investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fme or both to tamper with a witness, victim
or informant; to retaliate or attempt to retaliate against a witness, victim or informant; or to intimidate or attempt to intimidate a witness,
victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious if
they involve a killing or attempted killing.
       If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be fmed
            not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined not
            more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor, you shall be fmed not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In
addition, a failure to appear or surrender may  , result in the forfeiture of any bond posted.
                                                       Acknowledgment of Defendant

       I acknowledge that lam the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and sanctions set forth
above.


                                                                                                  Signature of Defendant
                                                                                    A03.-C)       CC.(        Rot% D
                                                                                                            Address

                                                                                                                     3Q975- 7-70)656-7-7ts"
                                                                                   CITY/STATE/ZIP LODE                  TELEPHONE


                                                     Directions to United States Marshal

      The defendant is ORDERED released after processing.
(X  ) The United States marshal is ORDERED to keep the defendant in custo e until
      has psted bond and/or complied with all other conditions for release.                     ant
                                                                                                      d by the clerk or judge that the defendant
                                                                                                         all be roiced b re th appropriate
           at the time ad place specified, if still in custody.

Date:



                                                                                                               of Judicial Offi

                     DISTRIBUTION:       COURT       DEFENDANT    PRETRIAL SERVICE       U.S. ATTORNEY        U.S. MARSHAL


                                                                                                                                                   18
